Title: From George Washington to Benjamin Hicks, 4 June 1781
From: Washington, George
To: Hicks, Benjamin


                        
                            Sir
                            Head Quarters New Windsor 4th June 1781
                        
                        You will proceed to Elizabeth Town in New Jersey and make enquiry, in a way to avoid suspicion, whether a
                            certain patrick Smith of Albany is or has been lately in that neighbourhood, or if he has lately found means to go from
                            thence to New York. If you find him in the neighbourhood of Elizabeth Town you will apprehend him and immediately secure
                            any papers he may have about him or at his lodgings. Should he be gone into New York you will endeavour to find the time
                            of his return and wait for him. Should you apprehend him you will bring him up under a Guard, for which you will apply to
                            Colo. Dayton an officer commanding the Jersey line. If you hear nothing of Smith you will return to this place. I am Sir
                            Yr most obt Servt

                    